Title: Remission for William and Charles Nichols and William Boyd Jr., 10 February 1817
From: Madison, James
To: 


        
          [10 February 1817]
        
        Whereas it has been represented to me that at a Circuit Court of the United States for the District of Massachusetts, held some time ago, the Ship Octavia belonging to Wm. & Charles Nichols and William Boyd junr, all of the said District, was condemned as forfeited to the United States for violating the law of the said United States interdicting commercial intercourse with Great Britain, France and their dependencies, which Judgment of the said Circuit Court has been since affirmed by a Decree of the Supreme Court of the United States; and whereas it has been made to appear to me on the part of the Executors of the said William Nichols, now deceased, and on that of the said Charles Nichols and William Boyd junr, that the violation of the law referred to was owing to accidental circumstances, without any fraudulent design or views whatever; Now, therefore, be it known that I, James Madison, President of the United States, in consideration of the Premises, and for other good causes me thereunto moving, have remitted, and I do hereby remit all the claim, right and Interest which the United States have, or are entitled to, by reason of the said forfeiture: But I do not hereby intend in any manner to remit or affect that part of the said forfeiture which, by the laws of the United States, belongs to the officers of the Customs in the District of Massachusetts, as Informers or otherwise. And I do hereby declare it to be my intention that the Judgment or sentence of the Circuit Court of the District of Massachusetts shall still stand in force and effect, so far as it respects the moiety belonging to the said Custom House officers, and the costs of suit, for the benefit of the person or persons who is or are by law entitled to the same: and I do hereby authorise & empower the said Person or Persons who are thus entitled to the same to proceed by execution, or otherwise, upon the said

Judgment, in the name of the United States, for the recovery of the said moiety & costs.
        In testimony whereof I have hereunto set my Hand & caused the seal of the United States to be affixed.
        Done at the City of Washington this 10th day of february in the year of our Lord one thousand eight hundred & seventeen & of the Independence of the United States the forty first.
        
          James MadisonBy the PresidentJas Monroe, Secy of State
        
      